 



Exhibit 10.29

INITIAL GRANT

NETWORK APPLIANCE, INC.

NOTICE OF GRANT OF NON-EMPLOYEE DIRECTOR
AUTOMATIC STOCK OPTION

     Notice is hereby given of the following option grant (the “Option”) to
purchase shares of the Common Stock of Network Appliance, Inc. (the
“Corporation”):

Optionee:
                                                                                                                                                                                                 

Grant Date:
                                                                                                                                                                                               

Exercise Price: $                               per share

Number of Option Shares: 55,000 shares of Common Stock

Expiration Date:
                                                                                                                                                                                    

Type of Option: Non-Statutory Stock Option

Date Exercisable: Immediately Exercisable

Vesting Schedule: The Option Shares shall initially be unvested and subject to
repurchase by the Corporation at the Exercise Price paid per share. Optionee
shall acquire a vested interest in, and the Corporation’s repurchase right shall
accordingly lapse with respect to, (i) 25,000 Option Shares upon Optionee’s
completion of one (1) year of service as a member of the Corporation’s Board of
Directors (the “Board”) and (ii) the balance of the Option Shares in a series of
three (3) successive equal annual installments upon Optionee’s completion of
each year of Board service over the three (3)-year period measured from the
first anniversary of the Grant Date. In no event shall any additional Option
Shares vest after Optionee’s cessation of Board service.

     Optionee understands and agrees that the Option is granted subject to and
in accordance with the terms of the automatic option grant program under the
Network Appliance, Inc. 1999 Stock Option Plan (the “Plan”). Optionee further
agrees to be bound by the terms of the Plan and the terms of the Option as set
forth in the Automatic Stock Option Agreement attached hereto as Exhibit A.
Optionee hereby acknowledges receipt of a copy of the official prospectus for
the Plan in the form attached hereto as Exhibit B. A copy of the Plan is
available upon request made to the Corporate Secretary at the Corporation’s
principal offices.

 



--------------------------------------------------------------------------------



 



     REPURCHASE RIGHT. OPTIONEE HEREBY AGREES THAT ALL UNVESTED OPTION SHARES
ACQUIRED UPON THE EXERCISE OF THE OPTION SHALL BE SUBJECT TO A REPURCHASE RIGHT
EXERCISABLE BY THE CORPORATION AND ITS ASSIGNS. THE TERMS OF SUCH RIGHT SHALL BE
SPECIFIED IN A STOCK PURCHASE AGREEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO
THE CORPORATION, EXECUTED BY OPTIONEE AT THE TIME OF THE OPTION EXERCISE.

     No Impairment of Rights. Nothing in this Notice or the attached Automatic
Stock Option Agreement or in the Plan shall interfere with or otherwise restrict
in any way the rights of the Corporation and the Corporation’s shareholders to
remove Optionee from the Board at any time in accordance with the provisions of
applicable law.

     Definitions. All capitalized terms in this Notice shall have the meaning
assigned to them in this Notice or in the attached Automatic Stock Option
Agreement.

DATED:                             ,          

                  NETWORK APPLIANCE, INC.    
 
           
 
  By:        
 
           
 
           
 
  Title:        
 
           
 
           
 
                     
 
  OPTIONEE        
 
           
 
  Address:        
 
           
 
                     

ATTACHMENTS
Exhibit A – Automatic Stock Option Agreement
Exhibit B – Plan Summary and Prospectus

 



--------------------------------------------------------------------------------



 



Exhibit A

NETWORK APPLIANCE, INC.

AUTOMATIC STOCK OPTION AGREEMENT

RECITALS

     A. The Corporation has implemented an automatic option grant program under
the Plan pursuant to which eligible non-employee members of the Board will
automatically receive special option grants at periodic intervals over their
period of Board service in order to provide such individuals with a meaningful
incentive to continue to serve as members of the Board.

     B. Optionee is an eligible non-employee Board member, and this Agreement is
executed pursuant to, and is intended to carry out the purposes of, the Plan in
connection with the automatic grant of an option to purchase shares of Common
Stock under the Plan.

     C. All capitalized terms in this Agreement shall have the meaning assigned
to them in the attached Appendix.

          NOW, THEREFORE, it is hereby agreed as follows:

          1. Grant of Option. The Corporation hereby grants to Optionee, as of
the Grant Date, a Non-Statutory Option to purchase up to the number of Option
Shares specified in the Grant Notice. The Option Shares shall be purchasable
from time to time during the option term specified in Paragraph 2 at the
Exercise Price.

          2. Option Term. This option shall have a term of ten (10) years
measured from the Grant Date and shall accordingly expire at the close of
business on the Expiration Date, unless sooner terminated in accordance with
Paragraph 5, 6 or 7.

          3. Limited Transferability.

               (a) This option may be assigned in whole or in part during
Optionee’s lifetime to one or more members of Optionee’s family or to a trust
established for the exclusive benefit of one or more such family members, to the
extent such assignment is in connection with the Optionee’s estate plan, or to
Optionee’s former spouse pursuant to a domestic relations order. The assigned
portion shall be exercisable only by the person or persons who acquire a
proprietary interest in the option pursuant to such assignment. The terms
applicable to the assigned portion shall be the same as those in effect for this
option immediately prior to such assignment.

               (b) Should Optionee die while holding this option, then this
option shall be transferred in accordance with Optionee’s will or the laws of
inheritance. However, Optionee may designate one or more persons as the
beneficiary or beneficiaries of this option, and this option shall, in
accordance with such designation, automatically be transferred to such
beneficiary or beneficiaries upon Optionee’s death while holding this option.
Such beneficiary or beneficiaries shall take the transferred option subject to
all the terms and conditions of this Agreement, including (without limitation)
the limited time period during which this option may, pursuant to Paragraph 5,
be exercised following Optionee’s death.

          4. Exercisability/Vesting.

               (a) This option shall be immediately exercisable for any or all
of the Option Shares, whether or not the Option Shares are at the time vested in
accordance with the Vesting Schedule, and shall remain so exercisable until the
Expiration Date or sooner termination of the option term under Paragraph 5, 6 or
7.

               (b) Optionee shall, in accordance with the Vesting Schedule set
forth in the Grant Notice, vest in the Option Shares in one or more installments
over his or her period of Board service. Vesting in the Option Shares may be
accelerated pursuant to the provisions of Paragraph 5, 6 or 7. In no event,
however, shall any additional Option Shares vest following Optionee’s cessation
of service as a Board member.

3



--------------------------------------------------------------------------------



 



          5. Cessation of Board Service. Should Optionee’s service as a Board
member cease while this option remains outstanding, then the option term
specified in Paragraph 2 shall terminate (and this option shall cease to be
outstanding) prior to the Expiration Date in accordance with the following
provisions:

               (a) Should Optionee cease to serve as a Board member for any
reason (other than death or Permanent Disability) while this option is
outstanding, then the period during which this option may be exercised shall be
reduced to a twelve (12)-month period measured from the date of such cessation
of Board service, but in no event shall this option be exercisable at any time
after the Expiration Date. During such limited period of exercisability, this
option may not be exercised in the aggregate for more than the number of Option
Shares (if any) in which Optionee is vested on the date of his or her cessation
of Board service. Upon the earlier of (i) the expiration of such twelve
(12)-month period or (ii) the specified Expiration Date, the option shall
terminate and cease to be exercisable with respect to any vested Option Shares
for which the option has not been exercised.

               (b) Should Optionee die during the twelve (12)-month period
following his or her cessation of Board service and hold this option at the time
of his or her death, then the personal representative of Optionee’s estate or
the person or persons to whom the option is transferred pursuant to Optionee’s
will or the laws of inheritance or the designated beneficiary or beneficiaries
of this option (as the case may be) shall have the right to exercise this option
for any or all of the Option Shares in which Optionee is vested at the time of
Optionee’s cessation of Board service (less any Option Shares purchased by
Optionee after such cessation of Board service but prior to death). Any such
right to exercise this option shall terminate, and this option shall accordingly
cease to be exercisable for such vested Option Shares, upon the earlier of (i)
the expiration of the twelve (12)-month period measured from the date of
Optionee’s cessation of Board service or (ii) the specified Expiration Date.

               (c) Should Optionee cease service as a Board member by reason of
death or Permanent Disability, then any Option Shares at the time subject to
this option but not otherwise vested shall vest in full so that this option may
be exercised for any or all of the Option Shares as fully vested shares of
Common Stock at any time prior to the earlier of (i) the expiration of the
twelve (12)-month period measured from the date of Optionee’s cessation of Board
service or (ii) the specified Expiration Date, whereupon this option shall
terminate and cease to be outstanding.

               (d) Upon Optionee’s cessation of Board service for any reason
other than death or Permanent Disability, this option shall immediately
terminate and cease to be outstanding with respect to any and all Option Shares
in which Optionee is not otherwise at that time vested in accordance with the
normal Vesting Schedule or the special vesting acceleration provisions of
Paragraphs 6 and 7 below.

          6. Corporate Transaction.

               (a) In the event of a Corporate Transaction effected during
Optionee’s period of Board service, any Option Shares at the time subject to
this option but not otherwise vested shall automatically vest so that this
option shall, immediately prior to the specified effective date for that
Corporate Transaction, become exercisable for all of the Option Shares as fully
vested shares of Common Stock and may be exercised for any or all of those
vested shares. Immediately following the consummation of the Corporate
Transaction, this option shall terminate and cease to be outstanding, except to
the extent assumed by the successor corporation or its parent company.

               (b) If this option is assumed in connection with a Corporate
Transaction, then this option shall be appropriately adjusted, immediately after
such Corporate Transaction, to apply to the number and class of securities which
would have been issuable to Optionee in consummation of such Corporate
Transaction had the option been exercised immediately prior to such Corporate
Transaction, and appropriate adjustments shall also be made to the Exercise
Price, provided the aggregate Exercise Price shall remain the same.

          7. Change in Control. In the event of a Change in Control effected
during Optionee’s period of Board service, any Option Shares at the time subject
to this option but not otherwise vested shall automatically vest so that this
option shall, immediately prior to the effective date of that Change in Control,
become exercisable for all of the Option Shares as fully vested shares of Common
Stock and may be exercised for any or all of those vested shares. This option
shall remain exercisable for such fully vested Option Shares until the earliest
to occur of (i) the specified Expiration Date or (ii) the sooner termination of
this option in accordance with Paragraph 5 or 6.

          8. Adjustment in Option Shares. Should any change be made to the
Common Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares or other change affecting the

4



--------------------------------------------------------------------------------



 



outstanding Common Stock as a class without the Corporation’s receipt of
consideration, appropriate adjustments shall be made to (i) the total number
and/or class of securities subject to this option and (ii) the Exercise Price in
order to reflect such change and thereby preclude a dilution or enlargement of
benefits hereunder.

          9. Shareholder Rights. The holder of this option shall not have any
shareholder rights with respect to the Option Shares until such person shall
have exercised the option, paid the Exercise Price and become a holder of record
of the purchased shares.

          10. Manner of Exercising Option.

               (a) In order to exercise this option with respect to all or any
part of the Option Shares for which this option is at the time exercisable,
Optionee (or any other person or persons exercising the option) must take the
following actions:

                    (i) To the extent the option is exercised for vested Option
Shares, execute and deliver to the Corporation a Notice of Exercise for the
Option Shares for which the option is exercised. To the extent this option is
exercised for unvested Option Shares, execute and deliver to the Corporation a
Purchase Agreement for those unvested Option Shares.

                    (ii) Pay the aggregate Exercise Price for the purchased
shares in one or more of the following forms:

                         (A) cash or check made payable to the Corporation,

                (B) shares of Common Stock held by Optionee (or any other person
or persons exercising the option) for the requisite period necessary to avoid a
charge to the Corporation’s earnings for financial reporting purposes and valued
at Fair Market Value on the Exercise Date, or

                (C) to the extent the option is exercised for vested Option
Shares, through a special sale and remittance procedure pursuant to which
Optionee (or any other person or persons exercising the option) shall
concurrently provide irrevocable instructions (I) to a Corporation-designated
brokerage firm to effect the immediate sale of the purchased shares and remit to
the Corporation, out of the sale proceeds available on the settlement date,
sufficient funds to cover the aggregate Exercise Price payable for the purchased
shares plus all applicable Federal, state and local income and employment taxes
required to be withheld by the Corporation by reason of such exercise and
(II) to the Corporation to deliver the certificates for the purchased shares
directly to such brokerage firm in order to complete the sale.

                    (iii) Furnish to the Corporation appropriate documentation
that the person or persons exercising the option (if other than Optionee) have
the right to exercise this option.

               (b) Except to the extent the sale and remittance procedure is
utilized in connection with the option exercise, payment of the Exercise Price
must accompany the Notice of Exercise (or the Purchase Agreement) delivered to
the Corporation in connection with the option exercise.

               (c) As soon after the Exercise Date as practical, the Corporation
shall issue to or on behalf of Optionee (or any other person or persons
exercising this option) a certificate for the purchased Option Shares, with the
appropriate legends affixed thereto. To the extent any such Option Shares are
unvested, the certificates for those Option Shares shall be endorsed with an
appropriate legend evidencing the Corporation’s repurchase rights and may be
held in escrow with the Corporation until such shares vest.

               (d) In no event may this option be exercised for any fractional
shares.

          11. No Impairment of Rights. This Agreement shall not in any way
affect the right of the Corporation to adjust, reclassify, reorganize or
otherwise make changes in its capital or business structure or to merge,
consolidate, dissolve, liquidate or sell or transfer all or any part of its
business or assets. In addition, this Agreement shall not in any way be

5



--------------------------------------------------------------------------------



 



construed or interpreted so as to affect adversely or otherwise impair the right
of the Corporation or the shareholders to remove Optionee from the Board at any
time in accordance with the provisions of applicable law.

          12. Compliance with Laws and Regulations.

               (a) The exercise of this option and the issuance of the Option
Shares upon such exercise shall be subject to compliance by the Corporation and
Optionee with all applicable requirements of law relating thereto and with all
applicable regulations of any stock exchange (or the Nasdaq National Market, if
applicable) on which the Common Stock may be listed for trading at the time of
such exercise and issuance.

               (b) The inability of the Corporation to obtain approval from any
regulatory body having authority deemed by the Corporation to be necessary to
the lawful issuance and sale of any Common Stock pursuant to this option shall
relieve the Corporation of any liability with respect to the non-issuance or
sale of the Common Stock as to which such approval shall not have been obtained.
The Corporation, however, shall use its best efforts to obtain all such
approvals.

          13. Successors and Assigns. Except to the extent otherwise provided in
Paragraph 3 or 6, the provisions of this Agreement shall inure to the benefit
of, and be binding upon, the Corporation and its successors and assigns and
Optionee, Optionee’s assigns, the legal representatives, heirs and legatees of
Optionee’s estate and any beneficiaries of this option designated by Optionee.

          14. Notices. Any notice required to be given or delivered to the
Corporation under the terms of this Agreement shall be in writing and addressed
to the Corporation at its principal corporate offices. Any notice required to be
given or delivered to Optionee shall be in writing and addressed to Optionee at
the address indicated below Optionee’s signature line on the Grant Notice. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.

          15. Construction. This Agreement and the option evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan.

          16. Governing Law. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of California without
resort to that State’s conflict-of-laws rules.

6



--------------------------------------------------------------------------------



 



EXHIBIT I

NOTICE OF EXERCISE

     I hereby notify Network Appliance, Inc. (the “Corporation”) that I elect to
purchase                     shares of the Corporation’s Common Stock (the
“Purchased Shares”) at the option exercise price of
$                                         per share (the “Exercise Price”)
pursuant to that certain option (the “Option”) granted to me under the
Corporation’s 1999 Stock Option Plan on
                                        ,                     .

     Concurrently with the delivery of this Exercise Notice to the Corporation,
I shall hereby pay to the Corporation the Exercise Price for the Purchased
Shares in accordance with the provisions of my agreement with the Corporation
(or other documents) evidencing the Option and shall deliver whatever additional
documents may be required by such agreement as a condition for exercise.
Alternatively, I may utilize the special broker-dealer sale and remittance
procedure specified in my agreement to effect payment of the Exercise Price for
any Purchased Shares in which I am vested at the time of exercise of the Option.

                                         ,                      Date

                 
 
               
 
      Optionee:        
 
               
 
                             
 
               
 
      Address:        
 
               
 
                             
 
               
Print name in exact manner
it is to appear on the
stock certificate:
                             
 
               
Address to which certificate
is to be sent, if different
from address above:
                             
 
                             
 
               
Social Security Number:
                             
 
                             

 



--------------------------------------------------------------------------------



 



APPENDIX

          The following definitions shall be in effect under the Agreement:

     A. Agreement shall mean this Automatic Stock Option Agreement.

     B. Board shall mean the Corporation’s Board of Directors.

     C. Change in Control shall mean a change in ownership or control of the
Corporation effected through either of the following transactions:

                    (i) the acquisition, directly or indirectly, by any person
or related group of persons (other than the Corporation or a person that
directly or indirectly controls, is controlled by, or is under common control
with, the Corporation) of beneficial ownership (within the meaning of Rule 13d-3
of the 1934 Act) of securities possessing more than fifty percent (50%) of the
total combined voting power of the Corporation’s outstanding securities pursuant
to a tender or exchange offer made directly to the Corporation’s shareholders,
or

                    (ii) a change in the composition of the Board over a period
of thirty-six (36) consecutive months or less such that a majority of the Board
members ceases, by reason of one or more contested elections for Board
membership, to be comprised of individuals who either (A) have been Board
members continuously since the beginning of such period or (B) have been elected
or nominated for election as Board members during such period by at least a
majority of the Board members described in clause (A) who were still in office
at the time the Board approved such election or nomination.

     D. Common Stock shall mean shares of the Corporation’s common stock.

     E. Code shall mean the Internal Revenue Code of 1986, as amended.

     F. Corporate Transaction shall mean either of the following
shareholder-approved transactions to which the Corporation is a party:

                    (i) a merger or consolidation in which securities possessing
more than fifty percent (50%) of the total combined voting power of the
Corporation’s outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
transaction, or

                    (ii) the sale, transfer or other disposition of all or
substantially all of the Corporation’s assets in complete liquidation or
dissolution of the Corporation.

     G. Corporation shall mean Network Appliance, Inc., a Delaware corporation,
and any successor corporation to all or substantially all of the assets or
voting stock of Network Appliance, Inc. which shall by appropriate action adopt
the Plan.

     H. Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 10 of the Agreement.

     I. Exercise Price shall mean the exercise price per share as specified in
the Grant Notice.

     J. Expiration Date shall mean the date on which the option expires as
specified in the Grant Notice.

     K. Fair Market Value per share of Common Stock on any relevant date shall
be determined in accordance with the following provisions:

                    (i) If the Common Stock is at the time traded on the Nasdaq
National Market, then the Fair Market Value shall be the closing selling price
per share of Common Stock on the date in question, as the price is reported by
the National Association of Securities Dealers on the Nasdaq National Market and
published in

A-1



--------------------------------------------------------------------------------



 



The Wall Street Journal. If there is no closing selling price for the Common
Stock on the date in question, then the Fair Market Value shall be the closing
selling price on the last preceding date for which such quotation exists.

                    (ii) If the Common Stock is at the time listed on any Stock
Exchange, then the Fair Market Value shall be the closing selling price per
share of Common Stock on the date in question on the Stock Exchange which serves
as the primary market for the Common Stock, as such price is officially quoted
in the composite tape of transactions on such exchange and published in The Wall
Street Journal. If there is no closing selling price for the Common Stock on the
date in question, then the Fair Market Value shall be the closing selling price
on the last preceding date for which such quotation exists.

     L. Grant Date shall mean the date of grant of the option as specified in
the Grant Notice.

     M. Grant Notice shall mean the Notice of Grant of Automatic Stock Option
accompanying the Agreement, pursuant to which Optionee has been informed of the
basic terms of the option evidenced hereby.

     N. 1934 Act shall mean the Securities Exchange Act of 1934, as amended.

     O. Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.

     P. Notice of Exercise shall mean the notice of exercise in the form of
Exhibit I.

     Q. Option Shares shall mean the number of shares of Common Stock subject to
the option.

     R. Optionee shall mean the person to whom the option is granted as
specified in the Grant Notice.

     S. Permanent Disability shall mean the inability of Optionee to perform his
or her usual duties as a member of the Board by reason of any medically
determinable physical or mental impairment which is expected to result in death
or has lasted or can be expected to last for a continuous period of twelve
(12) months or more.

     T. Plan shall mean the Corporation’s 1999 Stock Option Plan.

     U. Purchase Agreement shall mean the stock purchase agreement (in form and
substance satisfactory to the Corporation) which grants the Corporation the
right to repurchase, at the Exercise Price, any and all unvested Option Shares
held by Optionee at the time of Optionee’s cessation of Board service and which
precludes the sale, transfer or other disposition of any purchased Option Shares
while those shares are unvested and subject to such repurchase right.

     V. Stock Exchange shall mean the American Stock Exchange or the New York
Stock Exchange.

     W. Vesting Schedule shall mean the vesting schedule specified in the Grant
Notice, pursuant to which the Option Shares will vest in one or more
installments over the Optionee’s period of Board service, subject to
acceleration in accordance with the provisions of the Agreement.

A-2